Citation Nr: 1445145	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of this hearing is associated with the claims file.  

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veteran Benefits Management System (VBMS).  The documents in the Virtual VA are duplicative of the documents in the paper folder, except for a copy of the transcript of the December 2013 hearing.  The VMBS also contains additional documents that need to be taken into consideration in adjudication of these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

With regard to the claim of entitlement to service connection for bilateral hearing loss, the Veteran claims that he was exposed to loud jet engine noise from the planes at the Takhli Air Force Bases in Thailand, which caused his hearing loss.  He claims that during service, he worked as a clerk typist at Takhli and Korat Air Force Bases in Thailand.  He said that he worked the flight line maintenance shop, and did not use any hearing protection.  See Hearing Transcript (HT), p. 5.  He added that he used to walk to and from home just by where the hanger was, and that there were F4s and EB66s, which made a very high pitched sound.  Id.   He indicated that he worked less than a hundred yards away from the hanger.  Id. at 22. 

When VA receives a complete or substantially complete application for benefits, VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claims, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes that the Veteran has a diagnosis of bilateral hearing loss.  An August 2009 audiogram from Harbin Clinic notes that the Veteran has sensorineural impairment.  Moreover, an October 2012 audiogram report from Dr. Scoggins also seems to suggest that the Veteran has a diagnosis of bilateral hearing loss.  Service connection may only be granted, however, if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, as stated, the Veteran has a diagnosis of bilateral hearing loss.  Although there is no evidence of ear or hearing problems, during service, an October 31 (year not legible) note from Emergency Services at the US Air Force Regional Hospital in Eglin shows that the Veteran complained of left ear pain radiating down to his left cheek.  The Veteran's service personnel records and DD-214 show that he served as a clerk typist/administrative specialist at the Air Force Base in Thailand.  In light of the Veteran's diagnoses of bilateral hearing loss, his complaints of ear pain at the emergency service in Eglin, and his testimony wherein he alleged that he had been exposed to loud noises during his duties at the Air Force Base in Thailand, a remand is necessary to provide the Veteran with a VA audiological examination to decide on the etiology of his hearing loss.  See McLendon, supra; see also 38 C.F.R. § 3.159(c)(4).         

With regard to the Veteran's claim of entitlement to service connection for lung cancer, to include as due to herbicide exposure, the Veteran believes that he has been exposed to herbicides while he was at the Takhli Air Force Base.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for lung cancer.  38 C.F.R. § 3.309(e) (2013).  

At the outset, the Board notes that the medical records of record show that the Veteran had a history of lung cancer post-service.  A November 1995 radiology report from Floyd Medical Center documents a rounded mass lesion in the left mid lung.

An herbicide presumption exists for Veterans who served on specific Royal Thai Air Force Bases (RTAFB) in Thailand during the Vietnam War if their job duties included specific tasks.  The Veteran's service at Takhli Air Force Base in Thailand is a recognized RTAFB for herbicide exposure.  Under the M21-1MR, the AOJ must also review the Veteran's Military Occupational Specialty (MOS) to determine if he meets the requirements for an herbicide exposure presumption.  The M21-1MR lists 3 specific MOS categories that qualify, as well as evidence of tasks performed.  

There is no competent evidence of record showing that the Veteran served as a security policeman, security patrol dog handler, or member of the security police squadron, as his MOS notes he was a clerk typist.  However, the AOJ should determine if the Veteran's MOS had him otherwise near the air base perimeter.  This can be shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q).  The Veteran claimed to be on the flight line and to have worked on the planes.  See Veteran's Form 9, dated October 2011.  However, in accordance with M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q)(4), the AOJ did not ask the Veteran for the approximate dates, location, and nature of his alleged exposure.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the AOJ to undertake efforts to obtain all of the Veteran's service personnel records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  

On remand, the AOJ should inform the Veteran of the presumption requirements for service in Thailand and allow him to submit any additional evidence.  The AOJ should also contact the appropriate sources to obtain any outstanding treatment or personnel records and go through the appropriate steps to determine if the Veteran was exposed to herbicides while stationed in Thailand.
      
Also, while on remand, efforts should be made to obtain records of any relevant private and VA treatment the Veteran may have undergone since service that is not already associated with the claims file, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession). 
     
Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of any other records pertaining to any relevant treatment the Veteran has received at any VA facility since service, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Ask the Veteran to provide a release for relevant records of treatment from any private care providers, to include any relevant records from Harbin Clinic since January 2010 that are not already associated with the claims file, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. The RO should contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

4. A request should also be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was stationed at Takhli Air Force Base in Thailand from September 1967 to November 1971.

In particular, the JSRRC should attempt to verify whether the Veteran's military occupational specialty as a clerk typist would have placed him near the perimeter of the base.  An analysis of the parameters of the base and locations of office buildings, hangers, and flight lines should be provided.  

5. Thereafter, the RO should produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure.

6. After the foregoing developments have been completed to the extent possible, schedule the Veteran for a VA audiological examination, with an appropriate expert, to determine the likely nature and etiology of the Veteran's hearing loss disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly state whether the Veteran manifests right and/or left ear hearing loss per VA standards.  If right and/or left ear hearing loss per VA standards is present, provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to especially include the Veteran's assertions of noise exposure in service as a result of being in close proximity to jet engines.  A discussion of the Veteran's statements concerning his in-service injury and post-service progression of his hearing loss problems must be discussed.  The physician should also take into consideration and discuss the significance of the left ear pain that was documented in the Emergency Services at the US Air Force Regional Hospital in Eglin.

7. The RO should re-adjudicate the Veteran's claims on appeal, taking into consideration all of the relevant evidence of record and the guidance provided in VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR") concerning exposure to herbicidal agents at Air Force bases in Thailand.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and he must be given an adequate time to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

